Case 1:18-cr-00025-JPJ-PMS Document 888 Filed 01/16/20 Page 1 of 2 Pageid#: 12445


                                   IN THE UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF VIRGINIA
                                            ABINGDON DIVISION
                                 CRIMINAL MINUTES – SENTENCING HEARING

  Case No.: 1:18CR25-015                                              Date: 1/16/20
   Defendant: Terry Dalton, Custody                                Counsel: Jeffrey Campbell, Appt.



  PRESENT:         JUDGE:                     James P. Jones       TIME IN COURT: 10:34 – 11:13 a.m.
                   Deputy Clerk:              Felicia Clark                       Total: 32 minutes
                   Court Reporter:            Donna Prather, OCR
                   U. S. Attorney:            Cagle Juhan
                   Case Agent:                Chris Parks
                   USPO:                      Sumer Taylor-Sargent

                                               LIST OF WITNESSES
  GOVERNMENT:                                 DEFENDANT:
  1.                                          1. Terry Dalton

  PROCEEDINGS:

          Objections to PSR withdrawn by the Government and Defense Counsel.

          Defendant presents evidence . Oral argument by counsel as to the appropriate sentence to be imposed.
          No evidence presented by the Government. Oral argument by counsel as to the appropriate sentence to be
          imposed.
          Court adopts Presentence Report.

          Defendant Motion for Downward Departure.
             Court grants.

  SENTENCE IMPOSED AS FOLLOWS:
  CBOP: One Hundred and Twenty (120) months. This term consists of 120 months on each of Counts 1, 7 and 8, to
        run concurrently. This term of imprisonment shall run retroactively concurrent with the pending charges in
        Sullivan County, TN and Washington County, TN. and described in paragraphs 352 and 356 of the pre-
        sentence report.
  SR:   Five (5) years. This term consists of 5 years on each of Counts 1, 7 and 8, all such terms to run
        concurrently. - comply w/Standard, Mandatory & Special Conditions.
  SA:   $300.00 due immediately.
  FINE: Waived
  REST: N/A

          Court recommends as follows:

                   That the defendant receive residential substance abuse treatment (RDAP) pursuant to the
                   provisions of 18 U.S.C. § 3621(b).

                   That the defendant be designated to the Lexington, Kentucky facility, in order to facilitate visits by
                   family members.

  SPECIAL CONDITIONS OF SUPERVISION (Check applicable conditions):

  (1) Must pay any monetary penalty that is imposed by this judgment in the manner directed by the court;

  (2) Must reside in a residence free of firearms, ammunition, destructive devices, and dangerous weapons;
Case 1:18-cr-00025-JPJ-PMS Document 888 Filed 01/16/20 Page 2 of 2 Pageid#: 12446


  (3) Following release from imprisonment, the court will evaluate defendant's status and determine
  whether, after incarceration, drug rehabilitation is necessary and appropriate. If additional rehabilitation
  is deemed appropriate, the defendant must participate in a program as designated by the court, upon
  consultation with the probation officer, until such time as the defendant has satisfied all the requirements
  of the program; and

  (4) Must submit his or her person, property, house, residence, vehicle, papers, [computers as defined in
  18 U.S.C. Section 1030(e)(1), other electronic communications or data storage devices or media], or
  office, to a search conducted by a United States probation officer. Failure to submit to a search may be
  grounds for revocation of release. The defendant shall warn any other occupants that the premises may be
  subject to searches pursuant to this condition. An officer may conduct a search pursuant to this condition
  only when reasonable suspicion exists that the defendant has violated a condition of his or her supervision
  and that the areas to be searched contain evidence of this violation.

  PAYMENT SCHEDULE:

          A lump sum payment of $300.00 is due immediately.

  ADDITIONAL RULINGS:

          Forfeiture Allegation dismissed on Government Motion.
          Defendant advised of right to appeal.
          Defendant remanded to custody.
